Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of response and Declaration under 37 CFR 1.132, both dated 04/11/22 is acknowledged.
Claims 1-18 is acknowledged.
In response to Applicants’ arguments and the Declaration under 37 CFR 1.132 by Deanna M. Mudie, showing Eudragit L-100-55 is not the same as instant claimed PMMAMA, the previous rejections of record have been withdrawn. 
The previous rejection of record has been withdrawn and replaced with the following new rejection: 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gurinder Singh et al (Singh, Journal of Young Pharmacists, 2012) in view of US 8236328 to Babcock et al., and US 8207232 to Babcock et al (herein referred to as Babcock ‘232).
Instant claim 1 recites an oral pharmaceutical composition comprising a solid dosage form (SDF), the SDF comprising: a solid amorphous dispersion (SAD) comprising a poorly water soluble active agent and a matrix material comprising poly[(methyl methacrylate)-co-(methacrylic acid)] (PMMAMA), the PMMAMA having a glass transition temperature Tg 2 135 °C at < 5% relative humidity as measured by differential scanning calorimetry; 
and a concentration-sustaining polymer (CSP), 
wherein the CSP is not PMMAMA, the CSP is not dispersed in the SAD, 
and the SAD is at least 35 wt% of the SDF.
	Singh teaches solid dispersions of a poorly soluble drug, furosemide, by employing Eudragit L-100 and preparing the solid dispersion by extrusion and spheronization (abstract). Instant specification describes PMMAMA as Eudragit L-100 (fig 5 and page 8, l 26-37 of instant specification). Thus, Eudragit L-100 of Singh meets instant PMMAMA of claims 1 and 3. Instant specification (p 8, l 33-36) states that Eudragit L-100 has a free carboxyl group to ester group ratio of 1:1, which is within the ratio of claim 9. Singh teaches the same Eudragit L-100 and hence meet claim 9.
Singh teaches furosemide is a class IV BCS drug with low solubility and low bioavailability owing to its hepatic first-pass metabolism and a short half-life of 2 hr (abstract and Introduction). Singh teaches solid dispersions improves solubility and dissolution behavior of poorly soluble hydrophobic drugs, wherein the drug particles are distributed throughout a solid matrix and the physical state of the drug is changed from crystalline to amorphous (lines bridging pages 1-2). Singh teaches employing Eudragit L-100 in the core of the pellet of the solid dispersion, and thus provide sustained release of the poorly soluble drug (col. 1-2 on page 147). Singh teaches employing different ratios of drug: polymer (1:1, 1:2 and 1:3) wherein the drug is dissolved in the polymer solution and solvent evaporated to collect a solid dispersion (p 148, col. 2). Singh teaches that at the above ratios, more than 60% of drug was released from the formulation (p 150, Col. 2 and fig.1) and the physical state of furosemide is converted from crystalline to amorphous state.        
	Singh teaches that the solid dispersion is prepared in the form of pellets by adding microcrystalline cellulose as a spheronizer aid, and PVP K30 or sodium carboxymethyl cellulose as a binder (col. 1, p 151). Singh teaches that the amount and concentration of spheronizing aid provides rounded pellets, and the amount of binder affects the appearance and hardness pellets (p 151, col. 2).   
Singh does not teach the instant claimed concentration sustaining polymer (CSP).
	Babcock teaches preparation of pharmaceutical composition comprises a dispersion comprising: a) a low-solubility drug and a matrix, with a major portion of the drug is amorphous in the dispersion and b) combined with a concentration-enhancing polymer, wherein the composition improves the stability of the drug in the dispersion (abstract, [col. 1, l 10-17). Babcock teaches that the dispersion is free from at least a portion of said concentration-enhancing polymer (col. 2, l 31-54 and col. 3, l 4-36). 
The dispersion has a glass transition temperature of greater than about 50 °C (col. 3, l 52-54). The matrix polymer is selected from the group of polyoxyethylene glycol, polyvinylpyrrolidone, polyvinyl alcohol polyvinyl acetate, carboxylic acid-functionalized polymethacrylates, carboxy methyl cellulose, etc (col. 4, l 11-22).
	For the claimed limitation “CSP is not dispersed in the SAD”, Babcock teaches the concentration enhancing polymer (CEP) is suspended as a separate phase within said dispersion (col. 4, l 32-34). Babcock teaches that the dispersion is free from the CEP (col. 3, l 4-14) and at least a major portion of said drug is dissolved in said matrix (col. 3, l 40-41). Among the CEP polymers, Babcock teaches hydroxypropyl methylcellulose succinate, hydroxypropyl cellulose acetate succinate (HPMCAS) and hydroxypropyl methylcellulose (col. 4, l 49-col. 5, l 21), which are also recited in the instant claim 2. 
	Babcock ‘232 (related to Babcock above) teaches concentration enhancing polymers, hydroxypropyl cellulose acetate succinate (HPMCAS) and hydroxypropyl cellulose acetate, for improving the solubility of poorly soluble drugs (abstract, col. 1, l 10-19), and further useful as coatings for controlling or delaying the release of drugs from the composition (col. 3, l 23-29, col. 26, l 1-19). Babcock teaches that the solid amorphous dispersions is usually in the form of small particles, with a mean particle size of less than 500 microns or even less than 100 microns in diameter (col. 32, l 65-col. 33, l 16).  
Instant specification defines that concentration sustaining polymer (CSP) provide an initially enhanced dissolved concentration of an active agent in an in vivo or in vitro use environment relative to benchmark composition that does not include the CSP and maintains a greater dissolved concentration of the active agent. Babcock teaches the same polymers as that claimed (hydroxypropyl methylcellulose succinate and hydroxypropyl methylcellulose) and teaches that the CEP provides a maximum of 1.25 fold compared to the maximum concentration provided by a composition without a CEP (col. 6, l 59-65). Therefore, even though Babcock teaches that the polymers enhances the concentration of the active agent, it is implicit that the polymer not only enhances the concentration but also sustains the concentration of the active agent. In this regard, instant claims allow initial increase in the concentration enhancement before resulting in a sustained concentration.  
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to include CEP of Babcock in combination with solid amorphous dispersion composition of Singh (comprising an insoluble drug (furosemide) and Eudragit L100®), separately from the solid dispersion as required by the instant claim 1. One skilled in the art would have been motivated to do so because firstly both Singh and Babcock are directed to a solid dispersion of poorly active substances, thus constituting analogous art, and Babcock teaches that poorly soluble drugs are unstable, degrades over time at moderate temperature and humidity levels, and convert to a lower energy form (col. 1, l 58-col. 2, l 7). Further, Babcock as well as Babcock ‘232 teaches CEP materials enhances the bioavailability of the drug. Thus, one of an ordinary skill in the art modifying the solid dispersions of Singh with the CEP of Babcock would have expected to increase the stability of the drug, increase the concentration, absorption and bioavailability of the insoluble drug. Babcock also teaches that such a combination of solid amorphous dispersion and a CEP reduces the size of the dosage form (col. 9, l 60-62).
While claims 4 and 5 recite an active agent loading of at least 35 wt% and 40 wt%, Singh teaches employing different ratios of drug: polymer of 1:1, 1:2 and 1:3 (p 148, col. 2). A ratio of 1:1 allows up to 50 wt% of active agent and thus it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose an optimum amount of active agent in the oral solid dispersion composition of Singh et al and still provide an improved solubility and dissolution behavior of hydrophobic drugs, because the drug particles are distributed throughout a solid matrix and the physical state of the drug is changed from crystalline to amorphous (lines bridging pages 1-2). Further, Babcock teaches drug to CEP is 0.01 to 5 (col. 124, l 4-45) for providing maximum drug concentration or relative bioavailability. Therefore, one of an ordinary skill in the art would have been motivated to choose optimum amounts of active agent, Eudragit L-100 and CEP (claims 6-8) so as to obtain a solid dispersion that provides the desired solubility and bioavailability of a poorly soluble drug, furosemide.  
For the claimed excipients, Babcock also teaches preparing several dosage forms such as tablets, granules, capsules (col. 127, l 55-67), and including excipients such as diluents, binders, disintegrants, glidants etc (col., 128-129), wherein the drug/matrix and CEP are mixed to form layers, coatings, or cores or even separate dosage forms. Thus, one an ordinary skill in the art would have been able to prepare the composition of Singh (modified with Babcock) in the form of granules, separating the CEP from drug-matrix core (suggested by Babcock) and still be able to provide improved solubility and bioavailability of poorly soluble drugs, such as furosemide of Singh. In this regard, Babcock ‘232 also suggest that the CEP can be used in the matrix or as a coating in one or more layers  
For claimed the aspect ratio of <10, instant specification describes an aspect ratio of <10 has a diameter of 100 microns or less [0064]. While Babcock does not particularly state a particle size of the solid amorphous dispersion, Babcock ‘232 teaches solid amorphous dispersion particle size of less than 100 microns. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a particle size of less than 100 microns (which meets the instant aspect ratio of less than 10) with an expectation to provide a desired solubility of the poorly soluble drug.  

2.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gurinder Singh et al (Singh, Journal of Young Pharmacists, 2012) in view of US 8236328 to Babcock et al., and US 8207232 to Babcock et al (herein referred to as Babcock ‘232)., as applied to claims 1-12 and 17-18 above, and further in view of US 2017/0112799 to Srinivasan et al., and US 2016/0346198 to Marota et al (Marota).
Singh, Babcock and Babcock ‘232 references, discussed above, does not teach instant claims 13-16.  
Srinivasan teaches pharmaceutical compositions comprising amorphous solid dispersion comprising taxane as an active agent, for enhanced solubility, and the composition comprises an amorphous dispersion, in intragranular excipient, and an extragranular excipient (abstract). The composition is in the form of a tablet [0012], and the tablet comprises the amorphous solid dispersion, an intragranular excipient, an extragranular excipient [0017]. The composition is prepared by spray-drying [0021]. The process of preparation described in [0018- 0027]. The solid dispersion includes polymers such as HPMC, cellulose acetate phthalate etc [0044]. [0126] describes a tablet comprising the amorphous solid dispersion of the present invention, an intragranular excipient and an extragranular excipient. [0127] describes mixing the amorphous solid dispersion with an intragranular excipient, and an extragranular excipient, and then by compressing the resulting the mixture to form a tablet. The amorphous solid dispersion includes 15 to 50% by wt. Srinivasan further teaches extragranular excipients including fillers, disintegrants, lubricants, surfactants, or combinations thereof. In some embodiments, the intragranular excipient comprises fillers, disintegrants, lubricants, surfactants, or combinations thereof [0128]. In some embodiments, the intragranular excipients comprises disintegrants, surfactants, or combinations thereof [0128- 0158]. Srinivas further teaches compressing the composition comprising solid dispersion, intragranular and extragranular excipients [0154-0157] and Example 13.
Marota teaches disintegration systems for pharmaceutical dosage forms comprising solid dispersion formulations that include pharmaceutically active agents, polymers and surfactant, in the form of tablets (abstract, [0002], [0024] and Fig 1-2), for improved oral absorption and enhanced dissolution rates [0010]. [0065-0066] teaches polymer such as cellulosic polymers and vinyl pyrrolidone/vinyl acetate copolymers, including the claimed CSP polymers of instant claim 3. Marota teaches spray drying process for preparing the solid dispersions [0071-0074]. The solid dispersion is granulated to form a granulation intermediate, which is then co-granulated with disintegrants. [0083-0084]. Marota teaches that the solid dispersion in the blended composition includes 3% to 75% w/w, and the disintegrant includes 3% w/w and 45% w/w [0092]. Table 6 teaches preparing tablets of solid dispersions with intragranular and extragranular components. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the composition of Singh (modified with Babcock and Babcock ‘232) by including an intragranular and an extragranular portion and form a compression tablet. One of an ordinary skill in the art would have been motivated to include the amorphous dispersion (Singh) and CAP (of Babcock) in the intragranular portion and the additional excipients in the extragranular component of the tablet composition. One of an ordinary skill in the would be motivated because Marota and Srinivasan references teach solid amorphous drug dispersions in the form of compressed tablet formulations with extragranular and intragranular portions, for effective disintegrating and thus increasing the drug bioavailability (Marota and Srinivasan) and increased the stability (Srinivasan).  
With respect to the coating of claim 16, Srinivasan teaches coating the oral formulation [0149-0150] and one of an ordinary skill in the art would have been motivated to employ an appropriate coating, such as enteric coated, delayed release coating etc., depending on the desired enteric protection or the desired release time because, Srinivasan teaches various types of coating materials for different types of coating effects, over a solid dispersion composition.  

Response to Arguments
Applicants’ argument regarding WO2013/040187 has been considered. Applicants argue that Bi does not teach the claimed PMMAMA, as evidenced by Declaration under 37 CFR 1.132. In response to the persuasive argument, the reference has been withdrawn. Therefore, the arguments regarding the previous rejection are moot.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611